Citation Nr: 0515622	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  96-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a nervous 
disorder rated as 30 percent prior to April 23, 1999, and in 
excess of 50 percent thereafter.

2.  Entitlement to a rating in excess of 40 percent for L3-L4 
and L4-L5 bulging discs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1980 to January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 1995 and 
November 1997 by the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Although the June 1995 rating decision, among 
other things, denied entitlement to a rating in excess of 30 
percent for a nervous disorder and granted an increased 40 
percent rating for a service-connected back disability, the 
veteran's timely notice of disagreement from that 
determination only addressed the nervous disorder rating.  
The veteran subsequently perfected an appeal from the 
November 1997 decision denying entitlement to a rating in 
excess of 40 percent for his back disability.

The Board also notes that in a June 2003 rating decision the 
RO, in pertinent part, granted entitlement to a total 
disability rating based on individual unemployability 
effective from August 7, 2000, and granted an increased 50 
percent rating for the veteran's service-connected nervous 
disorder effective from April 23, 1999.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims and of which parties were expected to provide such 
evidence by correspondence dated in February 2004.  He was 
also requested to provide any evidence in his possession that 
pertained to the claims.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  VA is 
required to make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).

In this case, in a January 2000 statement in support of his 
claims the veteran asserted his ability to work was impaired 
because of his service-connected disabilities and reported he 
was receiving Social Security Administration (SSA) disability 
benefits.  Therefore, the Board finds that any available 
medical records associated with the veteran's SSA disability 
claim must be obtained prior to review of the issues on 
appeal.  

It is significant to note that during the course of this 
appeal the regulations for rating psychiatric disabilities 
were revised effective November 7, 1996.  See 61 Fed. Reg. 
52695 (Oct. 8, 1996).  The regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


